Citation Nr: 0844040	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, claimed as arthritis of the hands.

2.  Entitlement to service connection for a bilateral wrist 
disorder, claimed as arthritis of the wrists.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1977 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In a statement dated in January 2005 the veteran requested 
increased ratings for his bilateral knee disabilities.  As 
these issues have not yet been adjudicated and are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
bilateral hand and wrist disorders.  He reports complaints of 
pain and stiffness with respect to both of his hands and both 
of his wrists.  

A service treatment record dated October 1994 reveals that 
the veteran had similar complaints of such pain during 
service and that x-ray examination was conducted on both 
hands and wrists which revealed normal results.  

A VA treatment record dated January 2001 reveals that he had 
similar complaints of bilateral hand and wrist pain and that 
x-ray examination of both hands was conducted and revealed 
negative results.  A VA treatment record dated March 2004 
again reveals similar complaints this time some abnormality 
of the hands was noted.  The treating physician indicated 
that carpal tunnel syndrome was suspected and that further 
evaluation was necessary.  This treatment record refers to 
the veteran's history of computer usage and being a pilot 
during active service.  

The veteran has not been afforded a VA Compensation and 
Pension examination with respect to the claims for service 
connection which are presently on appeal.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence in the 
service medical records showing complaints of symptoms of 
pain related to the hands and wrists, along with the recent 
VA treatment records noting the veteran's duties during 
service is enough to trigger the duty to assist and provide 
the veteran with a Compensation and Pension examination.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from April 18, 2005, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of VA medical 
treatment records for treatment of the 
veteran at VA Outpatient Clinic, Orlando 
Florida, and VA Medical Center, Tampa, 
Florida for the period of time from April 
18, 2005, to the present.  Document all 
efforts made to request these records. 

2.  Following the above, the veteran 
should be accorded a VA examination for 
disorders of the hands and writs.  The 
report of examination should include a 
detailed account of all manifestations of 
hand and wrist pain reported and found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  X-ray 
examination of both hands and both wrists 
should be conducted.  The examiner is 
requested to review the claims folder.  
The examiner is also requested to indicate 
which hand is the veteran's dominant hand.  
The examiner is requested to offer, if 
possible, an opinion as to the etiology of 
any current diagnosis of hand and wrist 
disabilities found to be present.  Is it 
as least as likely as not (a probability 
of 50 percent or greater) that any current 
hand and/or wrist disability is related to 
the veteran's reports of bilateral hand 
and wrist pain during service even though 
x-ray examination during service in 1994 
was negative for abnormalities?  Is any 
current hand and/or wrist disability at 
least as likely as not (a probability of 
50 percent or greater) related to, or the 
result of, repetitive motion injury which 
the veteran may have incurred during 
service in association with his duties as 
a pilot, or using computers?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

